Citation Nr: 0015235	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-41 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected traumatic arthritis of the right ankle, status post 
right anterior cheilectomy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of a nose fracture, currently evaluated 
as noncompensably percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
December 1961.

This appeal arises from a May 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) that denied 
increased rating claims for traumatic arthritis of the right 
ankle (currently evaluated as 10 percent disabling) and for a 
nose fracture (evaluated as noncompensably disabling) and 
that denied reopening of a service connection claim for 
sinusitis.  In October 1996, the Board of Veterans' Appeals 
(Board) remanded the claims for additional development and 
readjudication.  


REMAND

Further development of this case is required prior to 
disposition of the matter.  

The veteran has requested that he be permitted to testify 
before a Travel Section of the Board.  In late March 2000, 
the RO notified the veteran that it had scheduled him to 
appear before a Travel Section in early May 2000.  
Subsequently, the claims folder does not indicate that the 
veteran corresponded or otherwise communicated with the RO 
regarding the scheduled hearing.  A cover sheet in the claims 
folder that accompanied the transfer of the claims folder 
from the RO to the Board indicates that the veteran did not 
appear for the hearing.  

Generally, the failure to appear for a scheduled hearing is 
treated as a withdrawal of the hearing request.  See 
38 C.F.R. § 20.702(d) (1999).F.R. § 20.702(d) (1999).  
However, in this case, circumstances warrant an additional 
attempt to clarify from the veteran whether he has indeed 
withdrawn his request for a hearing before the Board.  In 
October 1996, one of the bases for remand was the veteran's 
request for a hearing.  Indeed, subsequent to the October 
1996 remand, the veteran notified the RO of his desired 
changes in the type of hearing that he was seeking.  
Therefore, on remand, the RO will afford the veteran an 
opportunity to clarify whether he is withdrawing his request 
for a hearing before a Travel Section of the Board.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his low back 
disability claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:

The RO should request that the veteran 
clarify whether he still wishes to 
appear before a Travel Section of the 
Board or he is withdrawing his request 
for such a hearing.  If the veteran 
responds that he wishes to appear before 
a Travel Section of the Board, the RO 
should schedule the veteran for such a 
hearing in the most expeditious manner 
possible.  

Upon remand, the veteran will be free to submit additional 
evidence pertaining to his disabilities and conditions.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999); 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The Board notes that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 272 (1998).

Since this matter is being remanded to the RO solely to 
ascertain if the veteran still wishes to appear before a 
Travel Section of the Board, no further evidentiary 
development or readjudication is required of the RO.  If 
additional evidence is submitted by the veteran, he may 
choose to waive further consideration of that additional 
evidence by the RO or, in the alternative, if he does not 
waive consideration by the RO, further action as deemed 
necessary will be taken by the Board once the case has been 
returned to the Board. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




